UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7339



LEE ODIS ALFORD,

                                            Plaintiff - Appellant,

          versus

MARTIN J. MCDADE; FRANKLIN FREEMAN,

                                           Defendants - Appellees,

          and

JAMES B. HUNT; JUANITA H. BAKER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-95-369)

Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lee Odis Alford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's orders denying re-

lief in this 42 U.S.C. § 1983 (1988) action and dismissing several

claims for Appellant's failure to comply with the district court's

order to particularize them. We have reviewed the record and the

district court's opinions and find no reversible error. According-
ly, we affirm on the reasoning of the district court. Alford v.
McDade, No. CA-95-369 (E.D.N.C. Aug. 16, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3